Name: Council Directive 2001/88/EC of 23 October 2001 amending Directive 91/630/EEC laying down minimum standards for the protection of pigs
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural policy;  health;  technology and technical regulations
 Date Published: 2001-12-01

 Avis juridique important|32001L0088Council Directive 2001/88/EC of 23 October 2001 amending Directive 91/630/EEC laying down minimum standards for the protection of pigs Official Journal L 316 , 01/12/2001 P. 0001 - 0004Council Directive 2001/88/ECof 23 October 2001amending Directive 91/630/EEC laying down minimum standards for the protection of pigsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),After consulting the Committee of the Regions,Whereas:(1) The Protocol on protection and welfare of animals annexed to the Treaty requires that in formulating and implementing the Community agriculture policy, the Community and the Member States shall pay full regard to the welfare requirements of animals, while respecting the legislative or administrative provisions and customs of the Member States relating in particular to religious rites, cultural traditions and regional heritage.(2) Pursuant to Article 6 of Council Directive 91/630/EEC(4), the Commission submitted a report on intensive pig-rearing systems taking into account in particular the welfare of sows reared in varying degrees of confinement and in groups and has made proposals for adjustments to the rules.(3) Pigs, being live animals, are included in the list of products set out in Annex I to the Treaty.(4) The opinion of the Scientific Veterinary Committee of 30 September 1997 concluded that pigs should benefit from an environment corresponding to their needs for exercise and investigatory behaviour and that the welfare of pigs appeared to be compromised by severe restrictions of space.(5) Sows prefer to have social interactions with other pigs when provided with freedom of movement and environmental complexity. The current practice of keeping sows in continuous close confinement should therefore be prohibited. It is however appropriate to allow producers sufficient time to make the necessary structural changes to their production facilities.(6) A balance must be kept between the various aspects to be taken into consideration, as regarding welfare including health, economic and social considerations, and also environmental impact.(7) It is appropriate for the Commission to submit a new report taking into account further research and practical experience in order to improve further the welfare of pigs, in particular as regards aspects not covered by Directive 91/630/EEC.(8) The measures necessary for the implementation of Directive 91/630/EEC should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS DIRECTIVE:Article 1Directive 91/630/EEC is hereby amended as follows:1. Article 3 shall be replaced by the following: "Article 3Member States shall ensure as follows:1. all holdings shall comply with the following requirements:(a) the unobstructed floor area available to each weaner or rearing pig kept in a group, excluding gilts after service and sows, must be at least:>TABLE>(b) the total unobstructed floor area available to each gilt after service and to each sow when gilts and/or sows are kept in groups must be at least 1,64 m2 and 2,25 m2 respectively. When these animals are kept in groups of less than 6 individuals the unobstructed floor area must be increased by 10 %. When these animals are kept in groups of 40 or more individuals the unobstructed floor area may be decreased by 10 %;2. flooring surfaces shall comply with the following requirements:(a) for gilts after service and pregnant sows: a part of the area required in 1(b), equal to at least 0,95 m2 per gilt and at least 1,3 m2 per sow, must be of continuous solid floor of which a maximum of 15 % is reserved for drainage openings;(b) when concrete slatted floors are used for pigs kept in groups:(i) the maximum width of the openings must be:- 11 mm for piglets,- 14 mm for weaners,- 18 mm for rearing pigs,- 20 mm for gilts after service and sows;(ii) the minimum slat width must be:- 50 mm for piglets and weaners, and- 80 mm for rearing pigs, gilts after service and sows;3. the construction of or conversion to installations in which sows and gilts are tethered is prohibited. From 1 January 2006 the use of tethers for sows and gilts shall be prohibited;4. (a) sows and gilts shall be kept in groups during a period starting from 4 weeks after the service to 1 week before the expected time of farrowing. The pen where the group is kept must have sides greater than 2,8 m in length. When less than 6 individuals are kept in a group the pen where the group is kept must have sides greater than 2,4 m in length;(b) by way of derogation from the provisions of (a), sows and gilts raised on holdings of fewer than 10 sows may be kept individually during the period mentioned in (a), provided that they can turn around easily in their boxes;5. without prejudice to the requirements laid down in the Annex, sows and gilts shall have permanent access to manipulable material at least complying with the relevant requirements of that Annex;6. sows and gilts kept in groups must be fed using a system which ensures that each individual can obtain sufficient food even when competitors for the food are present;7. to satisfy their hunger and given the need to chew, all dry pregnant sows and gilts must be given a sufficient quantity of bulky or high-fibre food as well as high-energy food;8. pigs which have to be kept in groups, which are particular aggressors, which have been attacked by other pigs or which are sick or injured, may temporarily be kept in individual pens. In this case the individual pen used shall allow the animal to turn around easily if this is not in contradiction with specific veterinary advice;9. from 1 January 2003 provisions laid down in points 1(b), 2, 4, 5 and the last sentence of point 8 shall apply to all holdings newly built or rebuilt or brought into use for the first time after that date. From 1 January 2013 those provisions shall apply to all holdings.The provisions laid down in point 4(a) shall not apply to holdings with fewer than ten sows."2. The following Article shall be inserted: "Article 5aMember States shall ensure that:1. any person who employs or engages persons to attend to pigs ensures that the person attending to the animals has received instructions and guidance on the relevant provisions of Article 3 and the Annex;2. appropriate training courses are available. In particular such training courses must focus on welfare aspects."3. Article 6 shall be replaced by the following: "Article 61. Preferably before 1 January 2005 and in any event by 1 July 2005, the Commission shall submit to the Council a report, drawn up on the basis of an opinion from the Scientific Committee on Animal Health and Welfare. The report shall be drawn up taking into account the socio-economic consequences, the sanitary consequences, the environmental effects and different climatic conditions. It shall also take into account the development of techniques and systems of pig production and meat processing which would be likely to reduce the need to resort to surgical castration. If need be, the report shall be accompanied by appropriate legislative proposals on the effects of different space allowances and floor types applicable to the welfare of weaners and rearing pigs. The Council shall act on these proposals by a qualified majority.2. Not later than 1 January 2008 the Commission shall submit to the Council a report, drawn up on the basis of an opinion from the Scientific Committee on Animal Health and Welfare.The report shall cover in particular:(a) the effects of stocking density, including group size and methods of grouping the animals, in different farming systems on the welfare, including health, of pigs;(b) the impact of stall design and different flooring types on the welfare, including health, of pigs, taking into account different climatic conditions;(c) the risk factors associated with tail biting and recommendations to reduce the need for tail docking;(d) further developments of group-housing systems for pregnant sows, taking account both of pathological, zootechnical, physiological and ethological aspects of the various systems and of their health and environmental impact and of the different climatic conditions;(e) the determination of space requirements, including the service area for individually housed adult breeding boars;(f) further developments of loose-house systems for sows in the service area and for farrowing sows, which meet the needs of the sow without compromising piglet survival;(g) consumers' attitudes and behaviour towards pigmeat in the event of different levels of improvement in the welfare of the animals;(h) socio-economic implications of the various systems of rearing pigs and their effects on the Community's economic partners.The report may, if necessary, be accompanied by appropriate legislative proposals."4. Article 10 shall be replaced by the following: "Article 101. The Commission shall be assisted by the Standing Veterinary Committee established by Decision 68/361/EEC(6) (hereinafter referred to as 'the Committee').2. Where reference is made to this Article, Articles 5 and 7 of Council Decision 1999/468/EC(7) shall apply.The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.".Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2003 at the latest. They shall forthwith inform the Commission thereof.2. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Luxembourg, 23 October 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 154 E, 29.5.2001, p. 114.(2) Opinion of the European Parliament of 14 June 2001 (not yet published in the Official Journal).(3) OJ C 221, 7.8.2001, p. 74.(4) OJ L 340, 11.12.1991, p. 33.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 255, 18.10.1968, p. 23.(7) OJ L 184, 17.7.1999, p. 23.